February 4, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: General Money Market Fund, Inc. 1933 Act File No.: 2-72836 1940 Act File No.: 811-03207 CIK No.: 0000353560 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended November 30, 2015. Please direct any questions or comments to the attention of the undersigned at (212) 922-8216. Sincerely, /s/ Isaac Tamakloe Isaac Tamakloe Paralegal Enclosure
